Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Presidente Señor Andréu García.
Concurrimos con el resultado a que se llega en la breve Sentencia que emite en el día de hoy el Tribunal en el presente caso, la cual confirma el dictamen emitido por el Tribunal Superior de Puerto Rico, Sala de San Juan, orde-nándole a la Junta de Apelaciones del Sistema de Adminis-tración de Personal (J.A.S.A.P.) que conteste un interroga-torio que le sometiera la Oficina del Procurador del Ciudadano (Ombudsman).
Al así hacerlo, expresamente rechazamos cualquier posi-ción que convierta al Procurador del Ciudadano en un fun-cionario completamente superfino en nuestro Gobierno y que condene a nuestros conciudadanos a sufrir paciente-mente el pesado y burocrático trámite administrativo —y *385la revisión judicial del mismo— sin la intervención o ayuda del Ombudsman(1)
I
En relación con el recurso ante nuestra consideración, el Procurador del Ciudadano intentó conocer “el por qué” la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) se demoraba en resolver varios casos sometidos ante su consideración por varios empleados públicos. Dichos asuntos llevaban pendiente ante J.A.S.A.P. desde el término mínimo de un (1) año hasta uno máximo de tres (3) años.(2) Al así intentarlo, y ante la re-sistencia de dicho organismo administrativo a cooperar con su investigación, el Procurador del Ciudadano le informó a la Agencia que no pretendía intervenir en el proceso deli-berativo de la misma como tampoco en ninguna forma in-fluenciar las determinaciones de dicho organismo adminis-trativo referentes a los casos en controversia. Aclaró que únicamente estaba “indagando” respecto a dichos casos de-*386bido a la dilación o demora del organismo en resolver los mismos.
Procede que se enfatice que la Oficina del Procurador del Ciudadano no era el único “organismo” de nuestro Go-bierno que estaba “preocupado” por la tardanza de J.A.S.A.P. en resolver los casos ante su consideración. Para la fecha en que el Procurador del Ciudadano inició su in-vestigación, ya era motivo de preocupación en la Asamblea Legislativa la tardanza excesiva en que se estaba incu-rriendo en la resolución de los casos ante J.A.S.A.P. Ello lo demuestra el hecho de que el 31 de marzo de 1987 fuera presentada en el Senado de Puerto Rico, y referida a comi-sión, una Resolución en la cual se proponía la creación de una Comisión Especial para llevar a cabo un estudio de las facultades y funcionamiento de J.A.S.A.P. con miras a agi-lizar la resolución de los casos ante dicha agencia.(3) La propia J.A.S.A.P., consciente de que no estaba funcionando en forma óptima, dio su endoso al estudio propuesto por la antes mencionada Resolución.
Lo anteriormente expuesto es la situación de hechos ante la cual actuó el Procurador del Ciudadano en el pre-sente caso. '¿Tiene poder y facultad para así hacerlo? Sos-tenemos que sí; veamos por qué.
*387HH hH
El Art. 10 de la Ley Núm. 134 de 30 de junio de 1977(4) —Ley Orgánica de la Oficina del Procurador del Ciudada-no— dispone:
El Ombudsman tendrá jurisdicción para investigar los actos administrativos de las agencias y podrá ejercer las facultades y atribuciones que este Capítulo le concede.
Como podemos notar, la Ley Núm. 134, ante, no limita la jurisdicción del Procurador del Ciudadano a la investi-gación de “actos administrativos” que sean “finales y firmes”.
A los fines de la Ley Núm. 134, ante, “acto administra-tivo” significa “cualquier acción, omisión, decisión, reco-mendación, práctica o procedimiento de una agencia ...” Art. 2(b), 2 L.P.R.A. sec. 702(b). Conforme al Memorando Explicativo de la Oficina del Gobernador sobre el P. de la C. 63 de 14 de febrero de 1977, págs. 3-4, que se convirtió en la Ley del Procurador del Ciudadano (Ombudsman), “[s]e pretende cubrir con esta definición no sólo las acciones u omisiones de un funcionario o' agencia, sino también los procedimientos que se siguen, la forma en que se llevan a cabo sus funciones y se toman las decisiones, y la forma en que se instrumenta el mandato legislativo a través del pro-ceso administrativo”. (Enfasis suplido.)
Por su parte, el Art. 14 de la Ley Núm. 134, ante, 2 L.P.R.A. see. 713, dispone que “[s]erán materias propias de investigación, cualquier acto administrativo que aparente ser:
(a) contrario a la ley o reglamentos;
(b) irrazonable, injusto, arbitrario, ofensivo o discriminatorio;
(c) basado en mi error de hecho o en motivos improcedentes e irrelevantes;
*388(d) no esté acompañado de una adecuada exposición de razones cuando la ley o los reglamentos lo requieran, o
(e) ejecutado en forma ineficiente o errónea.
El Ombudsman podrá realizar la investigación a los efectos de recomendar un remedio adecuado”. (Énfasis su-plido y en el original.)
El transcrito inciso (e) del citado Art. 14, conforme el citado Memorando Explicativo de la Oficina del Goberna-dor, pág. 9, autoriza “al Procurador General del Ciudadano (Ombudsman) para investigar aquellos actos administrati-vos que son ejercitados en forma ineficiente, lenta o errónea”. (Énfasis suplido.)
Procede que se señale, en adición, que el Art. 11 de la citada Ley Núm. 134 dispone, en relación a la necesidad de agotar los remedios administrativos como paso previo a la intervención del Ombudsman, lo siguiente:
...no se investigarán querellas en aquellos casos en que a juicio del Ombusdman:
(a) Haya un remedio adecuado en ley para reparar el agravio, ofensa o injusticia objeto de la querella;
. . . . . . . .
(f)la querella esté siendo investigada por otra agencia y a juicio del Ombudsman actuar sobre la misma representaría una duplicidad de esfuerzos y recursos. (Enfasis suplido.) 2 L.P.R.A. see. 711.
Resulta obvio que el legislador adoptó una regla flexible de “agotamiento de remedios administrativos” dejando a la entera discreción o juicio del Ombudsman, con vista a las circunstancias particulares presentes en cada caso, la de-terminación de si debe o no permitir que se agote el trá-mite administrativo disponible antes de su intervención.
Procede enfatizar el hecho de que al poco tiempo de co-menzar a operar la Oficina del Procurador del Ciudadano, el Poder Ejecutivo propuso que se enmendara la citada Ley Núm. 134 con el propósito de excluir del poder de investi-gación del Ombudsman los actos administrativos realiza-*389dos por las agendas en el ejercido de poderes cuasi judi-ciales hasta tanto se emitiera una decisión final en el asunto. En otras palabras, se intentó hacer entonces, me-diante legislación al efecto, lo que quisieran hacer los Jue-ces disidentes en la opinión que a esos efectos hoy emiten; esto es, limitar irrazonablemente el poder del Procurador del Ciudadano para investigar asuntos pendientes ante las agencias. En aquel entonces, el Ejecutivo propuso que se enmendara el Art. 10 de la Ley Núm. 134, ante, para que leyera de la manera siguiente:
El Ombudsman tendrá jurisdicción para investigar los actos administrativos de las agencias y podrá ejercer las facultades y atribuciones que esta ley le concede. Disponiéndose, que los actos realizados o realizándose por cualquier agencia en el ejer-cicio de poderes cuasi judiciales conferidos por ley no se inves-tigarán por éste hasta tanto se emita una decisión final por la agencia. Véase P. del S. 542 de 3 de abril de 1978.
La medida, que ni tan siquiera llegó a considerarse, re-cibió una fuerte oposición por parte del Ombudsman. El Nuevo Día, 26 de abril de 1978, pág. 2; El Nuevo Día, 27 de abril de 1978, pág. 5; El Nuevo Día, 28 de abril de 1978, pág. 5. Se ha señalado que la misma “hubiera restado mu-cha efectividad a la función del Ombudsman de erradicar dilaciones irrazonables en la consideración de casos ante las distintas agencias ...”. J.A. Moldes Rodríguez, El Ombudsman como mecanismo de fiscalización gubernamental en Puerto Rico, 44 Rev. C. Abo. P.R. 141, 156 (1983).
De lo anteriormente reseñado surge con meridiana cla-ridad la discreción y facultad que le concede la citada Ley Núm. 134 al Procurador del Ciudadano para, en beneficio inmediato de los querellantes, investigar las querellas ra-dicadas en su Oficina por alegada dilación de la Junta de Apelaciones (J.A.S.A.P.) en resolver unas apelaciones radi-cadas por empleados públicos, las cuales estaban pendien-tes en esos momentos ante dicho organismo administrativo. Ello, a su vez, autoriza a dicho funcionario *390a obtener de dicha Agencia la información necesaria para un estudio del procedimiento que se sigue en la misma en la tramitación y resolución de los casos con miras a deter-minar las causas de la demora y poder hacer en el futuro las recomendaciones pertinentes a la Asamblea Legislativa.
La Oficina del Procurador del Ciudadano no fue ni con-cebida ni creada meramente para recopilar información so-bre el trámite administrativo seguido en las distintas agencias administrativas que componen nuestro Gobierno con el único fin de recomendar a la Asamblea Legislativa medidas correctivas de carácter general. Su objetivo fundamental fue la creación de una oficina que le brinde aten-ción, y solución inmediata, a los problemas que aquejan a los ciudadanos de este País, abrumados por el trámite lento y desesperante de la burocracia gubernamental. De hecho, la dilación en la tramitación y solución de los procedimien-tos pendientes por parte de las agencias del Gobierno cons-tituye la causa principalísima de las querellas radicadas por los ciudadanos ante la Oficina del Procurador del Ciudadano.(5)
“[E]l concepto fundamental de la institución [del Ombudsman] es que los ciudadanos tengan acceso rápido, barato y confiable a un defensor o procurador imparcial, que no esté involucrado en el proceso gubernamental de toma de decisiones y que esté dotado de facultades para formular críticas públicas y para iniciar acciones reparadoras.”(6)
*391Para realizar su labor, en busca de soluciones rápidas y justas para la ciudadanía oprimida por la burocracia gu-bernamental, el Ombudsman necesita poder ejercer las funciones que nuestro ordenamiento le concede aun cuando el trámite administrativo esté pendiente. Es por ello que procede en derecho la confirmación del dictamen emitido por el tribunal de instancia en el presente caso.
— O —

(1) La errónea posición minoritaria, sustentada por tres (3) miembros de este Tribunal, a pesar de que le reconoce al Ombudsman facultad para investigar a los organismos administrativos con poderes cuasi judiciales, impediría que el Procura-dor del Ciudadano intervenga con dichas agencias mientras el trámite administra-tivo en controversia esté pendiente y hasta tanto los tribunales hayan tenido opor-tunidad de revisar la decisión de dichos organismos administrativos.


(2) Del récord surge que fueron siete (7) las querellas por dilación de J.A.S.A.P. en resolver que la Oficina del Procurador del Ciudadano trató de investigar. En esos casos el tiempo transcurrido desde que se sometió el caso a J.A.S.A.P. fue el si-guiente:
A. Un (1) año (87-0192-410 Sra. Carmen O. Rosaly Antonetti)
B. Casi tres (3) años (87-02059-410 Sra. Nellie Silva de Santos)
C. Siete (7) meses (87-07305-410 Sra. Gladys González Vázquez)
D. Dos (2) años (88-00385-410 Dr. Vasco Daubon Córdova)
E. Dos (2) años desde radicación de querella ante J.A.S.A.P.; un (1) año desde que se sometió caso para la consideración de la Junta (88-000261-410-c Sra. Hilda Roque Ortiz y Sra. Carmen L. Méndez Montañez)
F. Un (1) año (88-00499-410M Sra. Rosa L. Nazario Santiago)
G. No surge período de tiempo transcurrido en el caso 87-00401-410 Sr. Moisés Seín Feliciano


(3) Véase R.C. del S. 2214 de 31 de marzo de 1987. Aunque dicha resolución nunca llegó a ser finalmente aprobada, la misma refleja la inquietud existente en torno a la lentitud en la tramitación de casos ante J.A.S.A.P. En la Exposición de Motivos de la misma se expresó:
“La Junta de Apelaciones del Sistema de la Administración de Personal tiene jurisdicción primaria para ventilar las querellas de empleados contra las Agencias del Gobierno Central en el caso de violaciones al principio de mérito.
“La experiencia de los querellantes ante esta Junta es que muchas veces sus casos tardan uno, dos, tres o más años en resolverse. Parte de esta demora se justi-fica por el cúmulo de casos que se ventilan ante la Junta de Apelaciones del Sistema de la Administración de Personal. Sin embargo, surgen situaciones que, a pesar de que podrían resolverse en forma rápida no sucede así. Son muchos los casos donde el empleado no tiene otra salida que solicitar el amparo del Tribunal mediante el re-curso de injunction.”


(4) 2 L.P.R.A. see. 710.


(5) Según estadísticas suministradas por la Oficina del Procurador del Ciuda-dano, de las cuales tomamos conocimiento judicial, de un total de tres mil ochocien-tas noventa (3,890) querellas radicadas ante dicha Oficina durante el año fiscal 1987-1988, un total de tres mil ochocientas diecinueve (3,819) lo fueron relacionadas con la demora de las agencias en procesar y resolver las mismas; esto es, el noventa y ocho por ciento (98%) de las querellas radicadas.


(6) Henry Abraham, Catedrático de Ciencias Políticas de la Universidad de Pennsylvania, según citado en el Informe a la Cámara de Representantes de 16 de mayo de 1977 sobre el P. de la C. 63, pág. 19.